Title: From John Adams to John Marshall, 17 September 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy Sept 17 1800

In consequence of the information, transmitted in your letter of the 6, I think it most equitable to suspend the removal of Mr. Pintard for the present. I am glad to find that Mr. Lamar is a native American & now agree with you that whenever Mr. M Pintard must be removed, a more proper person cannot probably be selected, than Mr. Lamar. I have read with care your letter to Mr. Humphries, & find it so well conceived considered & expressed that I have directed Mr. Shaw to send it from Boston. The duplicate and triplicate you may convey whenever you find opportunities. I return the papers respecting Pintard
With great respect &c.
